         Case 7:16-cv-06792-VB Document 218 Filed 05/30/19 Page 1 of 2

                                                               Robert B. Carey
                                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                                               11 WEST JEFFERSON STREET, SUITE 1000
                                                               PHOENIX, AZ 85003
                                                               www.hbsslaw.com
                                                               Direct (602) 224-2626
                                                               rob@hbsslaw.com




                                         May 30, 2019

VIA ELECTRONIC COURT FILING

The Honorable Vincent L. Briccetti
United States District Court
United States Courthouse
300 Quarropas Street, Room 630
White Plains, NY 10601

       Re:    In Re Welspun Litigation, 16-CV-6792 (VB)

Dear Judge Briccetti:

       On behalf of Plaintiffs Donald Blair, Debbie Holland, Meghan Abbott, and Dorothy
Monahan, the undersigned counsel jointly file this letter motion requesting permission to be
excused from having to appear and participate in person or telephonically at the May 31, 2019,
conference [Dkt 215] regarding the Motion for an Order to Show Cause re Contempt and for
Preliminary Injunction and Temporary Restraining Order. Alternatively, counsel requests
permission to appear telephonically.

       On May 29, 2019, Scott Bursor, as interim lead counsel, filed Plaintiffs’ Motion for an
Order to Show Cause re Contempt, a Declaration in support, and a proposed Order to Show
Cause re Contempt and for Preliminary injunction and Temporary Restraining Order.
Undersigned counsel was served a copy of the Court’s Order on May 30, 2019, at 10:14 a.m. AZ
time requiring all counsel to appear.

        The undersigned counsel are not attorneys against whom the Order to Show Cause was
directed, and were not involved in the “Illinois Settlement” that is the subject of the motion.
Because undersigned counsel was not involved in the “Illinois Settlement,” Scott Bursor does not
oppose counsels’ request to be excused from attending the hearing.




             SEATTLE BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO BERKELEY
         Case 7:16-cv-06792-VB Document 218 Filed 05/30/19 Page 2 of 2


The Honorable Vincent L. Briccetti
May 30, 2019
Page 2




Respectfully submitted,

 Robert B. Carey (pro hac vice)          Jason A. Zweig
 Leonard W. Aragon (pro hac vice)        555 Fifth Avenue, Suite 1700
 HAGENS BERMAN SOBOL SHAPIRO LLP         New York, NY 10017
 11 West Jefferson Street, Suite 1000    Telephone: (212) 752-5455
 Phoenix, Arizona 85003                  Facsimile: (212) 210-3980
 Telephone: (602) 840-5900               jasonz@hbsslaw.com
 Facsimile: (602) 840-3012
 rob@hbsslaw.com                         Robert B. Carey (pro hac vice))
 leonard@hbsslaw.com                     Leonard W. Aragon (pro hac vice)
                                         HAGENS BERMAN SOBOL SHAPIRO LLP
 Stuart M. Paynter (pro hac vice)        11 West Jefferson Street, Suite 1000
 THE PAYNTER LAW FIRM PLLC               Phoenix, Arizona 85003
 1200 G. Street NW, Suite 800            Telephone: (602) 840-5900
 Washington, D.C. 20005                  Facsimile: (602) 840-3012
 Telephone: (202) 626-4486               rob@hbsslaw.com
 Facsimile: (866) 734-0622               leonard@hbsslaw.com
 stuart@paynterlawfirm.com
                                         Stuart M. Paynter (pro hac vice)
                                         THE PAYNTER LAW FIRM PLLC
                                         1200 G. Street NW, Suite 800
                                         Washington, D.C. 20005
                                         Telephone: (202) 626-4486
                                         Facsimile: (866) 734-0622
                                         stuart@paynterlawfirm.com

                                         Attorneys for Plaintiffs Meghan Abbott and
                                         Dorothy Monahan

cc:    All Counsel of Record (via ECF)
